DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-4, 6-9 and 34.

Applicants' arguments, filed 02/01/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


1.	Claims 1-4, 8, 9 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrissette et al. (US 2009/0222091, Sep. 3, 2009) in view of Erbe et al. (US 2017/0112959, Apr. 27, 2017).
	Morrissette et al. disclose a material suitable for implant comprising a rigid biocompatible polymer comprising a plurality of interconnected pores wherein the polymer has a porosity of between 50% and 85% by volume (¶ [0006]). The polymer can withstand a pressure of up to at least 20 MPa (¶ [0008]). The pores have an average diameter of greater than about 180 microns, for example between about 300 and about 710 microns (claims 50 and 51). In order to fabricate the porous material, a first material is mixed with a sufficient amount of a second particulate material which is removable from the first material at a subsequent act to reveal a porous structure. The second material is a dissolvable material, such as table salt having a granule diameter greater than 180 microns, preferably between about 300 and 710 microns (¶ [0020]). 
There is also disclosed a composite material comprising a first porous portion comprising a plurality of interconnected pores, a second solid portion having a first surface, the first surface secured to the first portion (¶ [0007]). The first portion is fabricated from a first biocompatible polymer and said second portion is fabricated from a second biocompatible polymer (claim 58).	
Morrissette et al. differ from the instant claims insofar as not disclosing wherein the pores are spherical. 

	It would have been prima facie obvious to one of ordinary skill in the art to have the pores of Morrissette et al. to be spherical since spherical is a known and effective pore shape and such shape does not have any edges thus making such shape more desirable for cellular microenvironments, attachment, and physiologic fluid flow as taught by Erbe et al. One of ordinary skill in the art would have had a reasonable expectation of success in forming spherical pores since the shape of the removable particle controls the pore shape as taught by Erbe et al. 
	In regards to instant claims 1, 2 and 8 reciting wherein 50% or less of a volume of the porous part comprises the biocompatible polymer, Morrissette et al. disclose wherein the porosity is between 50% and 85% by volume. Therefore, it would have been obvious to one of ordinary skill in the art that there is 15% to 50% by volume of biocompatible polymer. 
	In regards to instant claim 34 reciting wherein each of said hollows is interconnected with a plurality of adjacent hollows by a circular aperture, since .

2.	Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrissette et al. (US 2009/0222091, Sep. 3, 2009) in view of Erbe et al. (US 2017/0112959, Apr. 27, 2017) and further in view of Savage-Erickson (US 2010/0255053, Oct. 7, 2010).
	The teachings of Morrissette et al. and Erbe et al. are discussed above. Morrissette et al. and Erbe et al. do not disclose wherein the pores are filled with a bioaglass.
	However, Savage-Erickson discloses medical implant with a porous scaffold and a bioactive material disposed within the porous scaffold (¶ [0001]). The bioactive material is applied on one or more walls of the pores (¶ [0030]). The bioactive material may be an osteoconductive material. Examples of osteoconductive materials include bioactive glass (¶ [0021]). Osteoconductive substances passively support the ingrowth of bone by being conducive to the growth of vascular structures and osteoprogenitor cells necessary for the growth of bone (¶ [0002]). 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated bioglass into the composition of Morrissette et al. motivated by the desire to provide the composition with osteoconductive properties as taught by Savage-Erickson. It would have been prima facie obvious to one of ordinary skill in the art to 
	In regards to instant claim 6 reciting wherein the bioactive agent is displaceable after implant by a biological process, the instant specification discloses in paragraph [0016] wherein bioglass is displaceable after implant by a biological process.

Response to Arguments
	Applicant argues that by mixing spherical particles having a diameter of between 300 and 710 microns and heating the mixture such that the polymer is melted one would not arrive at the claimed porous material of the present Application. The large spherical fugitive particles would be held apart by the melted polymer and would not intercalate. This means that the particles used to form the spheres cannot be removed and therefore the resultant material would not be hollow. Even if the spheres could be removed, the resultant polymer would not be porous as the resultant hollows would not be intercalated.
	The Examiner does not find Applicant’s argument to be persuasive. Applicant has not shown with objective evidence that mixing spherical particles having a diameter of between 300 and 710 microns and heating the mixture such that the polymer is melted would not arrive at the claimed porous material of the present Application. Therefore, Applicant’s argument is merely an allegation and is not persuasive since it cannot be determined that it is factual. Additionally, it should be noted that Morrissette et al. disclose more to the process than what Applicant has stated and Applicant has not 

	Applicant argues that the claimed interconnection between the relatively large spherical hollows is achieved by compressing the spherical particles together prior to molding together with the biocompatible polymer, reducing spacing between adjacent spherical particles and ensuring that each of the spherical particles are in contact with a plurality of adjacent spherical particles. This act is not shown in either Morrissette et al. or Erbe et al.
	The Examiner does not find Applicant’s argument to be persuasive. The instant claims are compositions claims and are not method claims. As such, it is not necessary for the prior art to teach Applicant’s method of making that is discussed above. Furthermore, as discussed 

Conclusion
Claims 1-4, 6-9 and 34 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/TRACY LIU/Primary Examiner, Art Unit 1612